Citation Nr: 0126800	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  96-42 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lower back disorder, 
on a direct basis, or as secondary to the service-connected 
residuals of cyst excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active military service from June 1944 to 
August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified at a hearing in August 1996 before a RO 
hearing officer.  He then testified at a hearing at the RO in 
April 1998 before the Board member rendering the 
determination in this claim.  Transcripts of the hearings 
have been included in the claims folder for review. 

The Board remanded the case to the RO in August 1998 for 
further development and adjudicative action.  The RO 
completed the requested development and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the claim has been requested or obtained.

2.  The veteran's current lower back disability is not 
related to any incident of his military service or to the 
service-connected residuals of cyst excision.


CONCLUSION OF LAW

A current lower back disorder is not a result of service or 
of any service-connected disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides new statutory requirements regarding notice 
to an appellant and any representative and specified duties 
to assist in the development of a claim.  VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  VCAA, 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001).  A copy of the rating decision, 
statement of the case, supplementary statement of the case, 
and letters and instructions that were provided to the 
veteran satisfy the requirement at § 5103 of the new statute 
in that they clearly notify the veteran of the evidence 
necessary to support his claim, specifically, the need for 
evidence necessary to substantiate his claim for service 
connection for a lower back disorder.

He was also given the opportunity to present argument and 
evidence in support of his claim at hearings in August 1996 
and April 1998.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him.  
In this regard, the Board notes that his service medical 
records are on file, and other evidence pertinent to his 
claim has been associated with the claims file.  Further he 
was accorded a VA examination and a medical opinion was 
obtained.

In view of the foregoing, the Board finds that VA's duties to 
notify and to assist the claimant mandated by the VCAA have 
been complied with and that another remand to the RO for 
consideration of the VCAA would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Legal Criteria.  In order to establish service connection for 
a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury. . . ."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (en banc).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Factual Background.  The service medical records show that 
the veteran had surgery in April 1946 for a teratoma cyst, 
quiescent sacrococcygeal.  On the veteran's August 1946 
separation examination his spine and extremities were 
clinically evaluated as normal.

In an August 1946 rating decision, the veteran was granted 
service connection for a post-operative scar from removal of 
teratoma cyst.  This disability was rated as 0 percent 
disabling.

The veteran submitted a claim of entitlement to service 
connection for a low back condition in March 1995.  The 
veteran asserted that he experienced osteomyelitis while on 
active duty.  In conjunction with this claim, the veteran 
submitted a March 1995 letter from Dr. W. D. Daniels who 
requested that the veteran be evaluated for low back syndrome 
and sciatica.  Dr. Daniels reported that the veteran had 
radicular pain that radiated to his groin area.  He enclosed 
the results of a February 1995 CT scan of the veteran's 
lumbar spine which showed a lucent lesion with spicular 
calcification within it in the posterior aspect of the L1 
vertebral body, characteristic for hemangioma.  Mild 
degenerative changes were noted primarily in the posterior 
elements down to L3.  Disc bulges were noted at L3/4, L4/5, 
and L5/S1.  There was no bony erosive change in the upper 
sacrum or lumbar spine to suggest bone infection.

In an April 1995 statement, Dr. Daniels stated that the 
veteran "suffers from open reduction internal fixation of 
the coccygeal area (1943 & 1944) x2."

In a July 1995 letter, Dr. Daniels noted that the veteran had 
been his patient since 1987 and that in February 1995 he 
developed low back pain with radiation into his hips.  Dr. 
Daniels reported that the veteran had had a cyst removed from 
his coccyx while in service and developed osteomyelitis, 
which required treatment with long-term antibiotics.  Dr. 
Daniels also submitted treatment records regarding the 
veteran that covered the period from September 1987 to April 
1995.  Among other things, these records note a history of 
cyst removal from the tailbone during military service, and 
an apparent diagnosis of chronic osteomyelitis.

The veteran submitted a statement in August 1995, wherein he 
identified a Dr. Heighleman as having treated him for cyst 
drainage from 1946 to 1951.  He also stated that he was 
treated by a physician in Abilene, Texas, for the problem 
from 1959 to 1963.  However, the veteran stated that he could 
not recall the second physician's name.  Furthermore, he 
stated that both physicians were deceased and their records 
unavailable.

In an October 1995 rating decision, the RO denied the veteran 
claim of entitlement to service connection for osteomyelitis, 
bulging disc and degenerative changes of the lumbar spine as 
not well-grounded.  The RO found that the service medical 
records were negative for diagnosis, treatment or other 
findings of these conditions.  Although the veteran was 
treated for a draining cyst while in service, there were no 
findings of osteomyelitis or any other orthopedic disorder of 
the lumbar spine.

Dr. Daniels submitted another statement is support of the 
veteran's claim in May 1996.  He again stated that the 
veteran had a cyst removed from his coccyx in 1943 and 1944, 
and that he develop osteomyelitis.  Dr. Daniels again stated 
that the veteran was treated with long term antibiotics.  
Additionally, Dr. Daniels stated that the veteran continued 
to experience low back pain, especially with prolonged 
sitting, and that it was his opinion that the veteran's 
difficulty was related to his past surgery and bone 
infection.

In his May 1996 substantive appeal, the veteran stated that 
his back problems began because of an in-service injury.  He 
reported that it occurred while he was stationed in the 
Pacific during an air raid attack at night.  The veteran 
reported that he was loading shells into an anti-aircraft gun 
when he tripped, fell backwards, and hit his spine against a 
sharp corner of a box.  Although he did not immediately 
realize the extent of his injury, it grew progressively worse 
over the next few months.  He eventually developed back 
problems and a cyst.  The veteran maintained that he never 
had a cyst or back problems prior to this injury.  He was 
eventually operated on, but continued to experience drainage 
problems throughout service.  Moreover, he continued to have 
drainage problems for six to eight years after his discharge.

In a statement dated in August 1996, Dr. Daniels stated that 
the veteran was having pain and erythema in his coccyx area 
that radiated into his right hip.  Dr. Daniels stated that 
the veteran's symptoms had become worse, and that he was 
permanently disabled.

In conjunction with the veteran's appeal, a personal hearing 
was held before the RO in August 1996.  At this hearing, the 
veteran repeated his account of the initial in-service 
injury, and his subsequent problems with cyst drainage.  He 
also testified that he had only been recently diagnosed with 
osteomyelitis, bulging disc, and degenerative changes when 
Dr. Daniels performed the bone scan in February 1995.  
Additionally, the veteran acknowledged that he was not told 
during service that the cyst removal surgery involved his 
spine.  However, he stated that the surgery involved "a 
spinal for the whole back pain," and that he was required to 
lay on his stomach for several weeks after surgery.

By a rating dated in August 1996, the evaluation for the 
service-connected post-operative scar, teratoma cyst, was 
increased from 0 percent to 10 percent based on the August 
1996 letter from Dr. Daniels and the veteran's hearing 
testimony.  In an September 1996 supplemental statement of 
the case, the RO notified the veteran that that no evidence 
had been presented to warrant a change in the prior denial of 
his claim for service connection for osteomyelitis, bulging 
disc, and degenerative changes of the lumbar spine.

Copies of the veteran's service medical records were 
requested by his representative in January 1998.  A March 
1998 Report of Contact noted that copies of these records had 
been sent to Dr. Daniels for review.

A hearing before the Board's Travel Section was held in April 
1998.  At this hearing, the veteran repeated his account of 
the initial in-service injury, and his subsequent problems 
and treatment for cyst drainage.  The veteran described 
falling backwards and hitting his tailbone on a box.  A month 
to several months later, he developed pain and discomfort in 
the area.  Subsequently he was operated on for his injury, 
which manifested itself in a cyst.  The cyst continued to 
drain for 6 to 8 years after service.  When asked by the 
chairman if any physician had opined that osteomyelitis might 
be a complication of the cyst, he responded, that, "none 
that I know of besides this, besides Dr. Daniels."  He 
expressed his belief that his current conditions were the 
result of the initial in-service problems.

In conjunction with the above hearing, the veteran submitted 
an April 1998 statement from Dr. Daniels who stated that the 
veteran continued to experience pain and tenderness in his 
coccyx area; that he could not sit for long periods; and that 
he had daily pain and erythema of the area.  Furthermore, Dr. 
Daniels stated that "[t]his condition has been present since 
he had a cystic teratoma I & D in 1946."

In August 1998, the Board remanded the claim for a VA 
examination and medical opinion.

The September 1998 VA examination reports reflect that the 
examiner reviewed the claims file.  The examiner also noted 
that the veteran reported that he fell backwards on the edge 
of an ammunition box and hurt his lower back.  It was noted 
that the veteran had been treated during service at a Naval 
hospital in Guam and also at a Naval hospital in New York for 
a pilonidal sinus which was excised, apparently on two 
occasions.  It was also noted that the separation examination 
did not reveal any abnormalities of the back.  The veteran 
stated that the area that was operated on tended to be tender 
and drained off and on for about 8 to 10 years.  The examiner 
also noted that the veteran stated that for about 20 to 25 
years he had pain in the lower back area which he seemed to 
related to the in-service operation.  It was noted that a CT 
scan of the lumbar spine done in February 1995 showed changes 
suggestive of degenerative disc and bone disease.  X-rays 
taken in September 1998 resulted in the following impression:  
there is lumbar vertebral body and facet spondylolysis.  The 
examiner noted subjective tenderness over the lower lumbar 
area, but no spasms.  Alignment of the back was within normal 
limits, as was a neurological examination of the lower 
extremities.  There was no objective evidence of 
radiculopathy.  The diagnosis was lumbar spondylolysis.  The 
examiner opined that there was no relationship between lumbar 
spondylolysis and the previous excision of a pilonidal cyst.

Additional evidence of file includes a copy of an article 
from volume 158 of Military Medicine, dated in June 1993, 
entitled, A Review of Lower Limb Overuse Injuries during 
Basic Military Training. Part 1: Types of Overuse Injuries.  
This was received from the veteran in a March 1998 letter.

The file also contains a letter from the veteran dated in 
December 1998 with an attached statement from his spouse.  
These statements in essence, reiterate the evidence already 
of record.  


Analysis.  A low back disability was not identified while the 
veteran was in the military service or until 1995, about 50 
years after the veteran's release from service.  The Board 
wishes to make it clear that to the extent that the veteran 
and his representative are attempting to render medical 
opinions concerning the etiology of the veteran's back 
disability, it is now well-established that laypersons are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and their opinions 
are entitled to no weight.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The veteran has submitted several letters and statements from 
Dr. Daniels which tend to link the veteran's current back 
problems to cyst excisions he underwent during his military 
service and to bone infection or osteomyelitis which he 
developed while on active duty.  Dr. Daniels does not state 
that the veteran's current back problems are a direct result 
of the excision of a pilonidal cyst in service.  He reports 
that the veteran developed osteomyelitis while he was in 
service and that his current back problems are related to his 
past surgery and bone infection.  

The Board notes that service connection has been established 
for residuals of excision of a pilonidal cyst and that this 
disability is rated as 10 percent disabling.  However, to the 
extent that Dr. Daniels has opined that the veteran is 
suffering from disability other than that related to the 
service-connected excision of a cyst, the United States Court 
of Appeals for Veterans Claims (Court) has specifically 
rejected the so-called "treating physician rule."  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion the physician reaches. . . .  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board as] adjudicators . 
. .

Guerrieri, supra, at 4 Vet. App. 470-71; see also Wray v. 
Brown, 7 Vet. App. 488, 492-493 (1995), [in merits analysis 
of cases involving multiple medical opinions, each medical 
opinion should be examined, analyzed and discussed for 
corroborative value with other evidence of record]; Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) [holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases].

As to the salient factual points underlying Dr. Daniels 
opinion, Dr. Daniels notes that the veteran was injured in 
service; was treated for cellulitis and osteomyelitis of his 
gluteal and coccyx areas; underwent open reduction internal 
fixation of the coccygeal area on two occasions (1943 & 
1944); and has continued to have low back pain.  Dr. Daniels 
felt that the veteran's current low back difficulty was 
related to his past surgery and bone infection.

However, after reviewing Dr. Daniel's opinion, the Board 
finds that his factual basis is not supported inasmuch as the 
service records are wholly devoid of any mention of any in-
service cellulitis or osteomyelitis.  In addition, the 
factual basis of Dr. Daniel's medical opinion is flawed to 
the extent that he suggests that the veteran has continually 
complained of back pain since the in-service back injury and 
pilonidal cyst excision.  The records assembled for appellate 
review do not support the veteran's claim of continuity of 
symptomatology.  There are no post-service treatment records 
on file prior to Dr. Daniels records.  He first treated the 
veteran in September 1987, 41 years after service.  
Additionally, Dr. Daniels stated in a July 1995 letter that 
the veteran developed low back pain in February 1995.

The veteran claims to have sought treatment for his draining 
cyst for 7 to 8 years after service from 2 doctors.  However, 
one of these doctors was deceased and his records were not 
available.  The veteran could not identify the second doctor.  
The only other treatment apparently was not until 1987, when 
he first saw Dr. Daniels.  This left a lengthy period of time 
in which the veteran did not receive any treatment for any 
back problem.

The Board emphasizes in this regard that it does not question 
the integrity of Dr. Daniels - only the basis of his opinion.  
His opinion is based upon facts which, as noted above, are 
inaccurate or not supported by any contemporaneous evidence.  
To the extent that the opinions of Dr. Daniels are based on 
inaccurate facts, the opinions are flawed and of diminished 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board now turns to the September 1998 VA examination.  
The record reflects that the examiner reviewed the veteran's 
claims folder in its entirety, including the service medical 
records.  After review of the file and conducting an 
examination, the physician concluded that there was no 
relationship between the in-service excision of the pilonidal 
sinus and the veteran's currently diagnosed lumbar 
spondylolysis.

The Board is of the opinion that the VA examiner's opinion is 
more probative of the essential issue in this matter.  First, 
it is clearly more informed than that of Dr. Daniels, in that 
it is based upon review of the record in its entirety, 
including the statements of Dr. Daniels.  Having reviewed the 
record, elicited a history from the veteran, and examined the 
veteran, the VA physician offered his opinion that the 
veteran's pilonidal cyst excision had no relationship to his 
current lumbar spine spondylolysis.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disability, both as directly 
due to any incident of the veteran's military service, 
including the excision of a cyst during service, or to the 
service-connected residuals of the cyst excision.  Service 
connection for a back disorder is therefore denied.


ORDER

Service connection for a back disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


